                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

LARRY M. MAYFIELD                                 §

VS.                                               §                   CIVIL ACTION NO. 9:16cv17

GARRY GREGORY, ET AL.                             §

                    ORDER PARTIALLY ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Larry M. Mayfield, an inmate at the Lewis Unit, proceeding pro se, brought the
above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends this action be dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       This Court was notified in another pending civil rights lawsuit filed by plaintiff that plaintiff

passed away on April 21, 2018. Suggestion of Death, 9:15cv80 (docket entry no. 20). The

Suggestion of Death was filed on May 8, 2018 and more than 90 days have passed since its filing.

No motion for substitution has been filed. Pursuant to Federal Rule of Civil Procedure 25(a)(1), this

complaint should be dismissed.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED to the extent it recommended dismissal. A
final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.


     So Ordered and Signed
     Jan 9, 2019




                                         2
